RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0697-MR

CONNIE TOWNS                                                          APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.              HONORABLE BRYAN D. GATEWOOD, JUDGE
                        ACTION NO. 20-CI-501120


JAMES JUDKINS; EDWARD BIBB;
J.J., A CHILD; STEPHANIE
FELDNER; AND WHITNEY BIBB                                              APPELLEES


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND GOODWINE, JUDGES.

COMBS, JUDGE: The Appellant, Connie Towns, appeals from the dismissal of

her petition to be declared de facto custodian of a minor child due to her lack of

standing. After our review, we affirm.
                As a preliminary observation, we note that no Appellee’s brief has

been filed. CR1 76.12(8)(c) provides that we may elect among three courses of

action in such an event. We may opt to: “(i) accept the appellant’s statement of

the facts and issues as correct; (ii) reverse the judgment if appellant’s brief

reasonably appears to sustain such action; or (iii) regard the appellee’s failure as a

confession of error and reverse the judgment without considering the merits of the

case.” That is a matter which lies in our discretion. Roberts v. Bucci, 218 S.W.3d

395 (Ky. App. 2007). Because of the sensitive and serious nature of cases

involving the custody of children, we have elected to address the merits.

                On May 20, 2020, Towns filed a combined petition to be declared de

facto custodian of a minor child, to be awarded custody, and to reverse immediate

entitlement to custody. According to her petition, the child, J.J., was born on

September 26, 2015. Towns alleged that she is related to the biological father

without stating or elaborating on the nature of her relationship. After J.J. was

removed from her biological parents at birth, she was placed in the custody of her

paternal grandmother, Sonseeahray Judkins.

                Towns alleged that J.J. began living with her (Towns) in February

2016 and claimed that between February 2016 and August 2019, Towns effectively

became J.J.’s primary caregiver and source of financial support. In August 2019,


1
    Kentucky Rules of Civil Procedure.

                                           -2-
J.J. was removed from the paternal grandmother and was placed in the temporary

custody of the Cabinet for Health and Family Services following an investigation

by Child Protective Services. Towns’s petition recites that since September 2019,

the child has been in the temporary custody of “the Respondents, Edward and

Whitney Bibb . . . who currently resided [sic] in Indiana . . . . as a result of a

Jefferson County dependency, neglect and abuse action against both of the

parents.”

             By an order entered on August 3, 2020, the trial court appointed Amy

Harrington as J.J.’s guardian ad litem (GAL). She was the child’s GAL in the

dependency, neglect, and abuse (DNA) action. On September 9, 2020, the GAL

filed a motion to dismiss the petition on the ground that Towns lacked standing.

J.J. had been in the Bibbs’ permanent custody for more than a year as well as

having been in her grandmother’s custody previously.

             On September 11, 2020, Towns filed an objection to the GAL’s

motion and contended that permanent custody had not been achieved because the

Bibbs had not had J.J. for more than a year. Although she claims that a copy of the

temporary custody order was attached, the only attachment to Towns’s objection in

the record before us is a “Standard Power of Attorney for Medical/School Decision

Making” (POA). Towns maintained that J.J.’s “former permanent custodian” --

i.e., her grandmother, Ms. Judkins -- “relinquished custody” to Towns and gave her


                                           -3-
the POA. The POA was dated June 15, 2017, but it stated that J.J. was residing

with Judkins -- contradicting the allegations in Towns’s petition that J.J. had

begun living with her in February 2016.

             On September 15, 2020, Towns moved for a hearing on her petition.

By an order entered on October 8, 2020, the trial court scheduled a case

management conference “on the Petition to be Declared Defacto Custodian” for

December 7, 2020.

             On December 7, 2020, the trial court conducted a Zoom conference

which lasted nearly half an hour. The court heard counsel’s arguments. Towns

also had the opportunity to speak at the conference -- although she did not present

sworn testimony. The court explained that it did not see how Towns could get past

the issue of standing, but it announced that it would review the DNA file and issue

a ruling on standing.

             On April 16, 2021, the trial court entered an order dismissing with

prejudice as follows:

             This case came before the Court [on] December 7,
             2020[,] on Petitioner’s motion to be determined a
             DeFacto Custodian of [J.J.], a child. Present were the
             Petitioner, Ms. Connie Towns with counsel, . . . and the
             child’s [GAL] from the [DNA] action . . . . The Court
             heard arguments from both counsel and has reviewed
             both this action and the entire DNA action regarding this
             child and rules as follows:




                                          -4-
                Towns is asking for a determination by this Court
                declaring her to be a Defacto Custodian of the above
                named child. The GAL strongly objects and submits the
                case of Wethington v. Coffey [sic], No. 2011-CA-
                000555-ME [2012 WL 4744200 (Oct. 5,] (2012). That
                case speaks to the issues of whether the Petitioners had
                the standing to bring forth that action, and ultimately the
                Court said No they did not as they did not meet the
                requirements of KRS[2] 403.822(1)(b) “person acting as
                parent” [sic]. This case is on point to this action.

                      Petitioner Towns provided a Power of Attorney
                document signed on June 15, 2017, . . . however that
                document does not show any physical possession of the
                child changing from the custodian at that time and even
                states on the document that the child resides with the then
                custodian [Ms. Judkins] at her home.

                      The Court has thoroughly reviewed the DNA action
                and can find no mention of this Petitioner being involved
                with this child in that case. Nor is there any mention by
                the Cabinet for Health and Family Services about her
                involvement with the child. There has been nothing
                provided to this Court to show that the Petitioner meets
                the requirements of KRS 403.822(1)(b)[3] and therefore
                could not reach the designation of De Facto for this child.

                On April 26, 2021, Towns filed a motion to alter, amend, or vacate

pursuant to CR 59.05, contending that she was entitled to a hearing; that the court

erred in concluding that she did not have standing; and that Wethington, supra, is

distinguishable. On May 3, 2021, Towns filed a motion to set aside the trial


2
    Kentucky Revised Statutes.
3
 It appears that the reference in this sentence to KRS 403.822(1)(b) may be a typographical
error. The designation of de facto custodian is governed by KRS 403.270(1)(a).

                                              -5-
court’s order pursuant to CR 60.01 and 60.02 on grounds that the court erroneously

relied upon Wethington v. Coffey, supra, which had been reversed in Coffey v.

Wethington, 421 S.W.3d 394, 398 (Ky. 2014). Towns again argued that she had

standing and was entitled to proceed.

            By an order entered on May 19, 2021, the trial court denied her

motions, concluding that Towns failed to prove that relief was appropriate under

CR 59.05 and/or CR 60.02. That order set forth as follows:

            [Towns] assert[s] that the Court mistakenly relied upon
            the case of Wethington v Coffey . . . .

                  The Court disagrees with [Towns’s] position that
            [she was] not afforded an opportunity to be heard.
            Counsel presented argument at the case management
            conference as standing is a preliminary, procedural issue
            which must be determined prior to the matter going
            forward.

            ....

            After hearing from counsel during the case management
            conference, reviewing the record of the DNA action and
            applying applicable statutory and case law, the Court
            concluded that Petitioners do not have standing. . . .
            The Court is satisfied that it did not misinterpret or
            misapply KRS 403.800 or the language contained in
            Wethington.

(Emphases original.)

            Towns appeals. She contends that she is entitled to a hearing in order

to demonstrate that she is entitled to standing as a de facto custodian under KRS


                                        -6-
403.270 and as “a person acting as a parent” under KRS 403.800(13), arguing that

the trial court abused its discretion in dismissing the matter for lack of standing.

We address her two arguments together.

             Our Court analyzed the relevant statutes in Lambert v. Lambert, 475

S.W.3d 646, 650-51 (Ky. App. 2015), as follows:

             Prior to adoption of the Uniform Child Custody
             Jurisdiction and Enforcement Act (“UCCJEA”), KRS
             403.800 et seq. standing to bring a custody action was
             limited to “a parent, a de facto custodian of the child, or a
             person other than a parent only if the child is not in the
             physical custody of one of the parents.” B.F. v. T.D., 194
             S.W.3d 310 (Ky. 2006). However, “[t]he current statute
             confers standing on the child’s parent(s) or ‘a person
             acting as a parent.’” Mullins v. Picklesimer, 317 S.W.3d
             569, 574–75 (Ky. 2010). Achieving de facto custodian
             status is no longer necessary to bring an action for child
             custody; under the UCCJEA, one must only qualify as a
             “person acting as a parent” in order to have standing to
             bring such an action.

                    KRS 403.800(13) states:

                    “Person acting as a parent” means a person, other
                    than a parent, who:

                    (a) Has physical custody of the child or has had
                    physical custody for a period of six (6) consecutive
                    months, including any temporary absence, within
                    one (1) year immediately before the
                    commencement of a child custody proceeding; and

                    (b) Has been awarded legal custody by a court or
                    claims a right to legal custody under the law of this
                    state[.]


                                          -7-
“While the UCCJEA was originally adopted to address issues regarding interstate

custody disputes, [our Supreme] Court held in Mullins v. Picklesimer, 317 S.W.3d

569, 575 (Ky. 2010) that is also applied to intrastate matters.” Coffey v.

Wethington, 421 S.W.3d at 397.

             In order to establish de facto status, a person must meet the

requirements set forth in KRS 403.270. The version of the statute in effect when

Towns filed her petition provided in relevant part that:

             (1) (a) As used in this chapter and KRS 405.020, unless
                the context requires otherwise, “de facto custodian”
                means a person who has been shown by clear and
                convincing evidence to have been the primary
                caregiver for, and financial supporter of, a child who
                has resided with the person for a period of six (6)
                months or more if the child is under three (3) years of
                age and for a period of one (1) year or more if the
                child is three (3) years of age or older or has been
                placed by the Department for Community Based
                Services. Any period of time after a legal proceeding
                has been commenced by a parent seeking to regain
                custody of the child shall not be included in
                determining whether the child has resided with the
                person for the required minimum period.

             (b) A person shall not be a de facto custodian until a
                court determines by clear and convincing evidence
                that the person meets the definition of de facto
                custodian established in paragraph (a) of this
                subsection. Once a court determines that a person
                meets the definition of de facto custodian, the court
                shall give the person the same standing in custody
                matters that is given to each parent under this section


                                         -8-
                and KRS 403.280, 403.340, 403.350, 403.822, and
                405.020.

            We cannot agree that the trial court abused its discretion in dismissing

this matter on standing without conducting an evidentiary hearing. Clearly, Towns

was afforded an opportunity to be heard.

            Additionally, any alleged error is not properly before us. The trial

court stated at the case management conference that it would review the DNA file

and make a decision on standing. At that point, Towns voiced no objection to the

decision’s being made prior to an evidentiary hearing.

                    This court has held time and time again that, in
            order to be considered on appeal, a specific objection
            must have been raised in the trial court[.] Since [mother]
            did not object … to the entry of a custody decree prior to
            her opportunity to present her case, we may not consider
            this alleged error on appeal.

Lambert, 475 S.W.3d at 651 (internal quotation marks and citation omitted).

            Towns is correct that Wethington v. Coffey, supra, cited by the trial

court, was indeed reversed in Coffey v. Wethington, 421 S.W.3d 394.

Nevertheless, we find no error in the court’s determination that Towns did not

meet the requirements of a “person acting as parent.” The facts in Coffey are

materially distinguishable from those in the case before us. In Coffey, our Supreme

Court explained that:

            [I]n order to be considered “a person acting as a parent”
            one must either have physical custody of the child or

                                        -9-
             have had physical custody for a period of six consecutive
             months within one year of the commencement of the
             child custody proceeding. The six-month requirement
             does not apply to those currently in physical custody
             of the child . . . .

Id. at 398 (emphasis added). The Supreme Court reversed because the appellants

in Coffey were in physical custody of the child at the commencement of that action.

             By contrast, it was uncontroverted that Towns did not have physical

custody of J.J. when she filed her petition on May 20, 2020. Nor did Towns have

physical custody of the child for six consecutive months within one year

immediately prior to filing her petition because J.J. was placed in the Cabinet’s

custody in August 2019 and then in the custody of the Bibbs. Thus, Towns cannot

satisfy the requirements of a person “acting as a parent” under KRS 403.800(13).

             Towns contends that because no hearing was held and no sworn

testimony was provided, the record consists only of the pleadings which contain

allegations sufficient to meet the requirements for de facto custodianship. We

disagree.

             “The status of de facto custodian is not permanent and must be

established each time the status is asserted.” Maynard v. Pinson, No. 2020-CA-

1107-MR, 2021 WL 4126010, at *2 (Ky. App. Sep. 10, 2021). When Towns filed

her petition in May 2020, J.J. was four years of age. Thus, Towns had to establish

that the child had resided with her for a year or more. In Cherry v. Carroll, 507


                                        -10-
S.W.3d 23, 28 (Ky. App. 2016), this Court explained that KRS 403.270(1)(a)

“contemplates residency of one year or more with the same person who is the

primary caregiver and financial supporter . . . . The phrase ‘period of one (1) year

or more” must be read to mean twelve continuous months . . . .’ J.J. had not

resided with Towns since August 2019 when she was placed in the Cabinet’s

custody -- nine months before the petition was filed. Thus, she had not resided

with Towns for twelve continuous months before May 20, 2020.

             Moreover, in reaching its decision the trial court considered the DNA

file -- although it was not made a part of the record on appeal. “It has long been

held that, when the complete record is not before the appellate court, that court

must assume that the omitted record supports the decision of the trial court.”

Commonwealth v. Thompson, 697 S.W.2d 143, 145 (Ky. 1985); Lawrence v.

Bingham Greenebaum Doll, L.L.P., 599 S.W.3d 813, 823 (Ky. 2019).

             Accordingly, we are bound to assume that the DNA file supports the

trial court’s decision dismissing this case for lack of standing.

             We affirm the dismissal of the petition by the trial court.



             ALL CONCUR.




                                         -11-
BRIEF FOR APPELLANT:      NO BRIEF FOR APPELLEE.

Bethanni Forbush-Moss
Louisville, Kentucky




                        -12-